This was an action of trespass on the case brought by Brown, the defendant in error, against the plaintiffs in error, for damages which accrued in the loss and injury to the plaintiffs’ property, consisting of buildings, tan-works, &c., by a flood in the Mohawk river and Mill creek at Schenectady, where the plaintiffs’ property was situated, and which he alleged was in consequence of the defendant’s carelessly, unskilfully, insufficiently and unsafely making, keeping, maintaining and continuing their rail road, embankment and bridge along and across Mill creek, above where plaintiffs’ premises were situated. The cause was tried before Gridley, circuit judge, March 10, 1848, and a verdict rendered for plaintiff', Brown, for $5,807.41. The defendants moved the Supreme Court for a new trial on a case and bill of exceptions, which was denied—Bronson, chief justice, delivering the opinion of the court. The ease is not reported in the Supreme Court or Court of Appeals. It was a question of evidence merely, including that of experts.